DETAILED ACTION

This action is in response to the application filed on 2/24/2022. 
      Claims 1, 2, 4, 7-8, 10, 13-14, 16, 19-20, 22 are pending.

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments


Claim Rejections 35 USC §102 & 103


Applicant's amendment filed 2/24/2022 have been fully considered but they are not persuasive. 
Applicant states:
1. Page 6
“As set forth above, during the interview on February 1, 2022, Examiner Noh agreed that the proposed claim amendments overcome the rejection of claim 1 under 35 U.S.C. § 102(a)(2) as allegedly being unpatentable over at least the cited portions of Misra. Amended claims 7, 13, and 19 are patentable for similar reasons…“. any emphasis not shown.

Examiner’s response:
Additional mapping for the added language is shown in the rejection below.





Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)


Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7-8, 10, 13-14, 16, 19-20, 22 are rejected under 35 U.S.C. 102(a2) as being anticipated by MISRA et al. (US 2021/0092372 A1; hereinafter MISRA).


























1. A method of decoding video data, the method comprising:
determining, by one or more processors implemented in circuitry, a partition of luma components for a block and chroma components for the block according to a single tree that splits the luma components for the block, 
“[0030] JEM specifies a CTU having a maximum size of 256x256 luma samples. JEM specifies a quadtree plus binary tree (QTBT) block structure. In JEM, the QTBT structure enables quadtree leaf nodes to be further partitioned by a binary tree (BT) structure. That is, in JEM, the binary tree structure enables quadtree leaf nodes to be recursively divided vertically or horizontally. FIG. 1 illustrates an example of a CTU (e.g., a CTU having a size of 256x256 luma samples) being partitioned into quadtree leaf nodes and quadtree leaf nodes being further partitioned according to a binary tree. That is, in FIG. 1 dashed lines indicate additional binary tree partitions in a quadtree. Thus, the binary tree structure in JEM enables square and rectangular leaf nodes, where each leaf node includes a CB. As illustrated in FIG. 1, a picture included in a GOP may include slices, where each slice includes a sequence of CTUs and each CTU may be partitioned according to a QTBT structure. FIG. 1 illustrates an example of QTBT partitioning


“[0234] Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs ), general purpose microprocessors, application specific
integrated circuits (AS I Cs), field programmable logic arrays (FPGAs ), or other equivalent integrated or discrete logic circuitry. Accordingly, the term "processor," as used herein may refer to any of the foregoing structure or any other structure suitable for implementation of the techniques described herein. In addition, in some aspects, the functionality described herein may be provided within dedicated hardware and/or software modules configured for encoding and decoding, or incorporated in a combined codec. Also, the techniques could be fully implemented in one or more circuits or logic elements.”

wherein the partition applies a block size restriction to prevent a splitting of a chroma block of the chroma components for the block that would result in the chroma block comprising a block width and a block height when the block height times the block width is less than a threshold;
“[0103] In one example, whether and how the luma and/or chroma channels may be further partitioned beyond the CU associated with a intra prediction type may be based on the resulting shape and/or number of samples in a CB. For example, one or more of a minimum size (widthxheight), minimum height, and/or minimum width may be specified, such that a resulting CB must be greater than or equal to a specified minimum. In one example, minimum sizes/dimensions for each of the luma and/or chroma channels may be signaled using higher level syntax. In one example, the
minimum sizes/dimensions/number of samples may be the same as the minimum sizes/dimensions/number of samples specified for the QTBT partitioning rooted at the CTU-level. Further, in one example, whether and how the luma and/or chroma channels may be further partitioned beyond the CU associated with a intra prediction type may be based on the shape and/or number of samples in the CTU and/or CU. For example, further partitioning of the luma and/or chroma channels may be enabled for CTUs and/or CUs having a size/ dimension greater than or equal to minimum sizes/dimensions…”

generating, by the one or more processors, prediction information for the block;
determining, by the one or more processors, a predicted block for the block based on the prediction information;
“[0043] As described above, intra prediction data or inter prediction data is used to produce reference sample values for a block of sample values. The difference between sample values included in a current PB, or another type of picture area structure, and 

decoding, by the one or more processors, a residual block for the block; and
combining, by the one or more processors, the predicted block and the residual block to decode the block.
“[0043] As described above, intra prediction data or inter prediction data is used to produce reference sample values for a block of sample values. The difference between sample values included in a current PB, or another type of picture area structure, and associated reference samples (e.g., those generated using a prediction) may be referred to as residual data.”

2. The method of claim 1, wherein the threshold is 16.
“[0122]…In one example, the minimum allowed leaf size for each of coding_tree_unit_
luma( ), coding_tree_unit_chroma( ) and/or coding_tree_unit_shared( ) may be distinct. For example, coding_tree_unit_shared() may have a minimum allowed leaf size of 16
samples (e.g., 4x4) and coding_tree_unit_luma( ) and/or coding_tree_unit_chroma( ) may have a minimum allowed leaf size of 256 (e.g., 16x16).”


4. The method of claim 1, wherein the luma components form an 8x8 luma block, a 4x16 luma block, or a 16x4 luma block before the split of the luma components for the block.
“[0098] Thus, referring to Table 5, the quadtree node size, which forms the root of the binary tree, may be determined based on CTU size and a QT Depth. If the quadtree is further split into binary trees, then binary tree leaf node sizes may be determined based on QT node size and BT depth, as illustrated in Table 6. Each of MaxBTSize, MaxBTDepth, and MinBTSize may be used to determine a minimum allowed binary tree leaf node size. For example, if CTU size is 128x128, QT Depth is 3, MaxBTSize is 16x16, and MaxBTDepth is 2, the minimum allowed binary tree leaf node size includes 64 samples (i.e., 8x8, 16x4, or 4x16). In this case, if MaxBTDepth is 1, the minimum allowed binary tree leaf node size includes 128 samples (i.e., 16x8 or 8x16). Table 7 illustrates block sizes of BT leaf nodes at various combinations of QT depths and BT depths for a CTU size of 128xl28.”

Regarding the claims 7-8, 10, 13-14, 16, 19-20, 22, they recite elements that are at least included in the claims 1, 2 and 4 above but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481